DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/15/2020, 01/05/2021, 08/12/2021, 11/11/2021, 05/09/2022 and 08/29/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
a.	Claim 1 recites the limitation "at least some lines of the subsequent plurality of substantially parallel lines" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
b.	Claim 2 recites the limitation "lines of the initial plurality of substantially parallel lines" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
c.	Claim 2 recites the limitation "lines of the subsequent plurality of substantially parallel lines" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
d.	Claim 3 recites the limitation "lines of the initial plurality of substantially parallel lines" in lines 2 and 6.  There is insufficient antecedent basis for this limitation in the claim.
e.	Claim 3 recites the limitation "lines of the subsequent plurality of substantially parallel lines" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
f.	Claim 5 recites the limitation "lines of the subsequent plurality of substantially parallel lines" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
g.	Claim 5 recites the limitation "lines of the initial plurality of substantially parallel lines" in line   There is insufficient antecedent basis for this limitation in the claim.
h.	Claim 6 recites the limitation "the subsequent laser damage pattern" in line 7.  It is unclear if the claim is referring to the initial subsurface laser damage pattern, the subsequent subsurface laser damage or new laser damage?
i.	Claim 13 recites the limitation "at least some lines of the subsequent plurality of substantially parallel lines" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
j.	Claim 15 recites the limitation "lines of the subsequent plurality of substantially parallel lines" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
k.	Claim 15 recites the limitation "lines of the initial plurality of substantially parallel lines" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
l.	Claim 16 recites the limitation "lines of the third plurality of substantially parallel lines" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
m.	Note: all dependent claims necessarily inherit the indefiniteness of the claims from which they depend.

Allowable Subject Matter
1.	Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	
Claims 19-23 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 1, splitting emissions of a single laser to form first and second split laser emissions; supplying the first split laser emissions focused within an interior of a first portion of a crystalline material substrate and supplying the second split laser emissions focused within an interior of a second portion of the crystalline material substrate, while effecting relative lateral movement between (i) the laser and (ii) the crystalline material substrate, to form initial subsurface laser damage in each of the first and second portions of the crystalline material substrate simultaneously, the initial subsurface laser damage having an initial subsurface laser damage pattern comprising an initial plurality of substantially parallel lines; and supplying the first split laser emissions focused within the interior of the first portion of the crystalline material substrate and supplying the second split laser emissions focused within the interior of the second portion of the crystalline material substrate, while effecting relative lateral movement between (i) the laser and (ii) the crystalline material substrate, to form subsequent subsurface laser damage in each of the first and second portions of the crystalline material substrate simultaneously, the subsequent subsurface laser damage having a subsequent subsurface laser damage pattern comprising a subsequent plurality of substantially parallel lines; wherein, within each of the first and second portions of the crystalline material substrate, at least some lines of the subsequent plurality of substantially parallel lines do not cross any lines of the initial plurality of substantially parallel lines..  Claims 2-12 would be allowable, because they depend on allowable claim 1.
Claim 13 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 13, splitting emissions of a single laser to form first and second split laser emissions; supplying the first split laser emissions focused within an interior of a first substrate of crystalline material and supplying the second split laser emissions focused within an interior of a second substrate of crystalline material, and effecting relative lateral movement between (i) the laser and (ii) the first and second substrates, to form initial subsurface laser damage in each of the first and second substrates simultaneously, the subsurface laser damage having an initial subsurface laser damage pattern comprising an initial plurality of substantially parallel lines; and supplying the first split laser emissions focused within the interior of the first substrate and supplying the second split laser emissions focused within the interior of the second substrate, and effecting relative lateral movement between the (i) laser and (ii) the first and second substrates, to form subsequent subsurface laser damage in each of the first and second substrates simultaneously, the subsequent subsurface laser damage having a subsequent subsurface laser damage pattern comprising a subsequent plurality of substantially parallel lines; wherein, within each of the first and second substrates, at least some lines of the subsequent plurality of substantially parallel lines do not cross any lines of the initial plurality of substantially parallel lines..  Claims 14-18 would be allowable, because they depend on allowable claim 13.
Claim 19 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 19, mounting first and second substrates of crystalline material to a holder, the first substrate comprising a first plurality of areas that are non-overlapping relative to one another, and the second substrate comprising a second plurality of areas that are non- overlapping relative to one another; splitting emissions of a single laser to form first and second split laser emissions; supplying the first split laser emissions to the first substrate and supplying the second split laser emissions to the second substrate, to form a first plurality of subsurface laser damage regions in each area of the first plurality of areas and of the second plurality of areas; supplying the first split laser emissions to the first substrate and supplying the second split laser emissions to the second substrate, to form a second plurality of subsurface laser damage regions in each area of the first plurality of areas and of the second plurality of areas, wherein within each of the first and second substrates, at least some subsurface laser damage regions of the first plurality of subsurface laser damage regions do not cross subsurface laser damage regions of the second plurality of subsurface laser damage regions..  Claims 20-23 would be allowable, because they depend on allowable claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Beyer et al. (PG Pub 20018/0133834) teaches a method for creating a detachment zone in a solid.
	b. Donofrio et al. (US Patent No. 10,576,585) teaches a method for processing a crystalline substrate to form multiple patterns of subsurface laser damage facilitates subsequent fracture of the substrate to yield first and second substrate portions of reduced thickness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895